Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Frantz et al. (US 9951651) which teaches a lubrication device for a turbo machine comprising a rotor, a stator, a bearing, lubricating fluid supply means comprising a nozzle. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, fixed part and a movable part, said movable part having said ejection nozzle, said movable part being movable between a retracted position in which the ejection nozzle is remote from the chamber or located at least partially outside the chamber, and an extended position in which the ejection nozzle is closer to the chamber or located at least partially within the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745